      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 1 of 14




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

DAVID GAYTAN

        Plaintiff,

v.                                                                               No. 19-cv-0778 SMV/KRS

STATE OF NEW MEXICO, A. J. ROMERO,
and NEW MEXICO STATE POLICE,

        Defendants.

          MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
          DENYING IN PART DEFENDANTS’ MOTION TO DISMISS COUNT V

        THIS MATTER is before the Court on Defendants’ Motion to Dismiss Count V of the

Amended Complaint [Doc. 63], filed on December 18, 2020. Plaintiff responded on

January 11, 2021.1 [Doc. 68].2 Defendants replied on January 25, 2021. [Doc. 71]. The Court finds

that a hearing is not necessary because the Motion can be resolved on the briefs.

        The Amended Complaint [Doc. 62] names three Defendants: the State of New Mexico, the

New Mexico State Police, and New Mexico State Police Officer A.J. Romero in his official and

individual capacities. Count V asserts claims against all Defendants under 28 U.S.C. § 1983 for

trespass (“unwarranted intrusion”), malicious prosecution, and false arrest. Having considered the

parties’ submissions, the record, the relevant law, and being otherwise fully advised in the

premises, the Court will grant the Motion in part. The Court finds that Count V fails to state a



1
 Plaintiff was granted two extensions of time to respond, so his response was timely filed. See [Docs. 66, 70].
2
  With his Response brief, Plaintiff submitted videos of his encounter with Defendant Romero. See [Doc. 69]. The
Court did not consider this extrinsic evidence because such is not before the Court on a Rule 12(b)(6) motion to
dismiss. See Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991); Swoboda v. Dubach, 992 F.2d 286, 287 (10th Cir.
1993).
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 2 of 14




claim against the State of New Mexico, the New Mexico State Police, and Officer Romero in his

official capacity. As for the claims against Romero in his individual capacity, those based on

trespass (“unwarranted intrusion”) and malicious prosecution will be dismissed with prejudice for

failure to state a claim. However, the Motion will be denied as to the claim for false arrest against

Romero in his individual capacity. Romero has not convinced the Court that Plaintiff has failed to

state a claim for false arrest, or that he is entitled to qualified immunity based on the facts alleged

in the Amended Complaint.

           Background: Factual and Legal Allegations in the Amended Complaint

        The Amended Complaint alleges the following facts, which the Court accepts as true for

purposes of this motion: Plaintiff owned a lot in Socorro, New Mexico, where he operated a food

cart. [Doc. 62] at 1. State Police officers used Plaintiff’s lot for traffic stops, which interfered with

his business. Id. Plaintiff went through the appropriate administrative channels to request that

State Police no longer pull people over into his lot. Id. Defendant Romero worked for the

State Police in Socorro County. Id. On October 12, 2017, Romero surveilled traffic from Plaintiff’s

lot and conducted a traffic stop on it. Id. After Romero had finished citing the motorist, Plaintiff

approached him in a calm manner and asked him to leave the lot and not use it in the future for

traffic stops. Id. at 2, 4. Romero became enraged, handcuffed Plaintiff forcibly, put him in the

police car, and booked him into custody. Id. at 2. Plaintiff was subsequently released without being

charged. Id.

        In Counts I–IV of the Amended Complaint, Plaintiff asserts state-law claims for assault,

battery, false imprisonment, malicious abuse of process, and malicious prosecution. Id. In

Count V, he claims that Romero violated his federal constitutional “right to be free from



                                                   2
       Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 3 of 14




unwarranted intrusion and to be free from illegal search and seizure” by parking on his lot to surveil

traffic, conducting a traffic stop on his lot, and by arresting him without probable cause. Id. at 3–4.

Plaintiff also asserts that Romero violated his federal constitutional right “to be free from false

arrest” and “illegal seizure” by arresting him without probable cause.3 Id.

                                                 Legal Standard

         To survive a motion to dismiss for failure to state a claim, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).4 “Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679; see also Christy Sports, L.L.C. v. Deer Valley Resort Co., 555 F.3d

1188, 1191 (10th Cir. 2009). The complaint must provide “more than labels and conclusions” or

merely “a formulaic recitation of the elements of a cause of action,” because “courts are not bound

to accept as true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555

(quotation and citation omitted).

         The complaint’s sufficiency is a question of law, and, when considering a Rule 12(b)(6)

motion, a court must accept as true all well-pled factual allegations in the complaint, view those



3
  In his Amended Complaint, Plaintiff also asserted a federal claim for malicious prosecution. [Doc. 62] at 3–4.
However, in his Response brief, he conceded that his malicious prosecution argument fails to state a claim. [Doc. 68]
at 3. Therefore, the Court will dismiss with prejudice the federal claim for malicious prosecution.
4
  The pleading standard described in Twombly and Iqbal is the standard that applies to pleadings in federal court,
regardless of whether the case was removed after being initially filed in state court. See Racher v. Westlake Nursing
Home Ltd. P’ship, 871 F.3d 1152, 1162 (10th Cir. 2017) (citing the Erie doctrine and noting that federal district courts
must apply federal procedural law even when otherwise applying state substantiative law). Moreover, even if an
argument could be made that federal courts should consider the state-pleading standard when reviewing a complaint
initially filed in state court, such would not apply here because Plaintiff was given a chance to amend his complaint
to comply with the federal pleading standards, and he did amend. See [Docs. 60, 61, 62].


                                                           3
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 4 of 14




allegations in the light most favorable to the nonmoving party, and draw all reasonable inferences

in the plaintiff’s favor. See United States ex rel. Reed v. KeyPoint Gov’t Sols., 923 F.3d 729, 764

(10th Cir. 2019) (“Dismissal under Rule 12(b)(6) is appropriate only if the complaint, viewed in

the light most favorable to plaintiff, lacks enough facts to state a claim to relief that is plausible on

its face.”) (quotations and citations omitted); Smith v. United States, 561 F.3d 1090, 1098 (10th

Cir. 2009) (“[F]or purposes of resolving a Rule 12(b)(6) motion, we accept as true all well-pleaded

factual allegations in a complaint and view these allegations in the light most favorable to the

plaintiff.”) (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006)); Dias v. City & Cnty.

of Denver, 567 F.3d 1169, 1178 (10th Cir. 2009) (“Granting a motion to dismiss is a harsh remedy

which must be cautiously studied, not only to effectuate the spirit of the liberal rules of pleading

but also to protect the interests of justice.”) (internal quotation marks and alterations omitted).

        Moreover, the court’s role when reviewing a motion to dismiss for failure to state a claim

“is not to weigh potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”

Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991). When reviewing a Rule 12(b)(6) motion to

dismiss, courts “must determine whether the complaint sufficiently alleges facts supporting all the

elements necessary to establish an entitlement to relief under the legal theory proposed.” Forest

Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007). Finally, the moving party “bears

the burden of proving the basis for dismissal.” Clifford S. Fishman & Anne T. McKenna, Jones

on Evidence, § 3:29.10. Shifting burdens; motions to dismiss, ¶ 1 (7th ed.) (updated May 2020).




                                                   4
       Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 5 of 14




                                                    Discussion

         Plaintiff asserts that Officer Romero violated his constitutional rights in three ways: by

parking on Plaintiff’s lot to surveil traffic, by conducting a traffic stop on Plaintiff’s lot, and by

arresting Plaintiff without probable cause. [Doc. 62] at 3–4. Defendants contend that Count V must

be dismissed for failure to state a claim because the Defendant state entities are not proper parties;

because trespass is not a cognizable claim; and to the extent that Count V states a claim for

unlawful arrest, Defendant Romero is entitled to qualified immunity. [Doc. 63] at 3. The Court

agrees in part.

         Section 1983 creates only a right of action. It does not create any substantive rights;

substantive rights must come from the Constitution or federal statute. See 42 U.S.C. § 1983;

Spielman v. Hildebrand, 873 F.2d 1377, 1386 (10th Cir. 1989). To state a claim on which relief

can be granted under § 1983 a plaintiff must allege: “(1) a violation of rights protected by the

federal Constitution or created by federal statute or regulation, (2) proximately caused (3) by the

conduct of a ‘person’ (4) who acted under color of [state law].” Summum v. City of Ogden, 297

F.3d 995, 1000 (10th Cir. 2002). To survive a Rule 12(b)(6) motion to dismiss a § 1983 complaint

must assert a legal argument that defendants violated a particular law or constitutional provision,

and it must allege sufficient facts to support that legal argument.5 See Graham v. Connor, 490 U.S.

386, 394 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 140 (1979)) (“‘The first inquiry in any

§ 1983 suit’ is ‘to isolate the precise constitutional violation with which [the defendant] is

charged.’”). Importantly, § 1983 claims can only be brought against a “person” acting under color



5
  See also Martin A. Schwartz, Section 1983 Litigation, 32 (Kris Markarian, ed., Federal Judicial Center 3d ed. 2014)
(“Whether the plaintiff has alleged a proper constitutional claim under § 1983 depends on the meaning of the particular
constitutional provision at issue, not on an interpretation of § 1983.”).


                                                          5
       Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 6 of 14




of state law. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). State officials acting in

their official capacities are not “persons” within the meaning of § 1983 because a suit against a

state official in his official capacity is a suit against the state itself. Id.

    A. State-Entity Defendants

         Defendants argue that Count V fails to state a claim against the state-entity Defendants.

The Court agrees. A cause of action under § 1983 requires the deprivation of a civil right by a

“person” acting under color of state law. 42 U.S.C. § 1983; Will, 491 U.S. at 71 (“[N]either a State

nor its officials acting in their official capacities are ‘persons’ under § 1983.”). Thus, Count V

against the State of New Mexico will be dismissed with prejudice because the State is not a

“person” and therefore not a proper defendant in any § 1983 claim. See Will, 491 U.S. at 71.

         Likewise, the State Police is an arm of the State, and a suit against it is construed as a suit

against the State.6 See id. at 60 (construing a suit against the “Michigan Department of

State Police” as a suit against the State of Michigan). Just as the State of New Mexico is not a

proper defendant, neither is the New Mexico State Police. See id. at 71. Count V against the

New Mexico State Police will be dismissed with prejudice. See id.

         Finally, state officials acting in their official capacities are not “persons” and therefore not

proper defendants in § 1983 claims.7 Id. Therefore, Count V will be dismissed with prejudice as

against Defendant Romero in his official capacity. See id.

6
  Because Plaintiff’s claims against the New Mexico State Police are claims against the State of New Mexico,
Defendants’ argument that the Eleventh Amendment prevents a suit against Defendant the New Mexico State Police
is rejected. See [Doc. 63] at 13–14. In this case, the State of New Mexico removed the case from state court to federal
court and thereby waived Eleventh Amendment immunity. See Cornforth v. Univ. of Okla. Bd. of Regents, 263 F.3d
1129, 1132 (10th Cir. 2001); McLaughlin v. Bd. of Trs. of State Colleges of Colo., 215 F.3d 1168, 1172 (10th Cir.
2000). Thus, the Eleventh Amendment does not divest this Court of subject-matter jurisdiction because the State
consented to this Court’s jurisdiction when it removed the case. See McLaughlin, 215 F.3d at 1172.
7
  An exception to this rule exists where the plaintiff seeks injunctive relief, Will, 491 U.S. at 71 n.10, but such does
not apply in this case because Plaintiff is only seeking damages and not injunctive relief, see [Doc. 62] at 5.


                                                           6
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 7 of 14




   B. Defendant Romero in His Individual Capacity

       When acting in his individual capacity, Romero is a “person” and thus a proper defendant

in this § 1983 action. See id. The only question is whether the claims against him meet the Iqbal

standard. Again, Plaintiff alleges that Romero violated his constitutional rights in three ways: by

parking on Plaintiff’s lot to surveil traffic, by conducting a traffic stop on Plaintiff’s lot, and by

arresting Plaintiff without probable cause. [Doc. 62] at 3–4. Romero argues that these claims must

be dismissed because (1) any claim based on trespass fails to state a claim, and (2) he is entitled to

qualified immunity to the extent Count V states a claim for unlawful arrest. [Doc. 63] at 3.

               1. Fourth Amendment: Unreasonable Searches and Trespass

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV

(emphasis added). Although part of the foundation of the amendment is rooted in common-law

trespass, a trespass alone is not enough to violate the Constitution because one can trespass without

searching for or seizing anything. United States v. Jones, 565 U.S. 400, 408 n.5 (2012) (“A trespass

on ‘houses’ or ‘effects’ . . . is not alone a search unless it is done to obtain information; and the

obtaining of information is not alone a search unless it is achieved by such a trespass or invasion

of privacy.”) (emphasis added). Thus, absent information gathering or an unreasonable seizure, a

trespass itself cannot trigger Fourth Amendment protections. Id. Therefore, to the extent Plaintiff

asserts a claim for trespass, or “unwarranted intrusion,” against Romero in his individual capacity,

Plaintiff has not alleged “a violation of rights protected by the federal Constitution or created by




                                                  7
       Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 8 of 14




federal statute or regulation,” as required to state a § 1983 claim. See Summum, 297 F.3d at 1000;

Graham, 490 U.S. at 394.8

                  2. Fourth Amendment: Unreasonable Seizures and False Arrests

         The Fourth Amendment protects against unreasonable seizures. U.S. Const. amend. IV. An

arrest plainly constitutes a seizure. Torres v. Madrid, 141 S. Ct. 989, 996 (2021); see also United

States v. Mendenhall, 446 U.S. 544, 554 (1980) (stating that a seizure occurs when “a reasonable

person would have believed that he was not free to leave”). Moreover, it is well established that

“[a] warrantless arrest violates the Fourth Amendment unless it was supported by probable cause.”

Keylon v. City of Albuquerque, 535 F.3d 1210, 1216 (10th Cir. 2008) (citing Fogarty v. Gallegos,

523 F.3d 1147, 1156 (10th Cir. 2008)). Probable cause is an objective standard and “exists if [the]

facts and circumstances within the arresting officer’s knowledge,” at the time of the arrest, would

have been sufficient “to lead a prudent person to believe that the arrestee has committed or is



8
   Even construing the claim “so as to do justice,” see Fed. R. Civ. P. 8(e), it does not “state a claim to relief that is
plausible on its face.” See Twombly, 550 U.S. at 570. Plaintiff’s claim based on Romero’s presence on Plaintiff’s open
lot does not state a claim for relief because a trespass itself, without more, does not violate the Fourth Amendment.
See Jones, 565 U.S. at 408 n.5. Plaintiff appears to rely on Jones v. Hunt to allege a violation of his rights to be free
from “unwarranted intrusion” and “unlawful search and seizure.” [Doc. 62] at 3–4 (quoting Jones v. Hunt and
declaring that “[t]he Fourth Amendment to the United States Constitution protects a citizen’s right to be free from
unwarranted intrusion and to be free from unlawful search and seizure”). However, Jones v. Hunt examined whether
a high school student was “seized” when a deputy and state social worker cornered her in her high school counselor’s
office and threatened to arrest her if she did not move back in with her abusive father. 410 F.3d at 1223–25. Plaintiff
appears to argue that the Tenth Circuit’s one-time use of the phrase “unwarranted intrusion” in Jones v. Hunt implies
that the Fourth Amendment protects against common-law trespass, but such is not how the phrase was used in context
nor is such accurate under controlling caselaw. See Jones, 565 U.S. at 408 n.5 (“A trespass on ‘houses’ or ‘effects’
. . . is not alone a search unless it is done to obtain information; and the obtaining of information is not alone a search
unless it is achieved by such a trespass or invasion of privacy.”).
            Moreover, the Fourth Amendment does not prevent the government from gathering information in “open
fields,” even if those fields are privately owned. Florida v. Jardines, 569 U.S. 1, 6 (2013) (citing Hester v. United
States, 265 U.S. 57 (1924)); see also Oliver v. United States, 466 U.S. 170, 181 (1984) (“We conclude, from the text
of the Fourth Amendment and from the historical and contemporary understanding of its purposes, that an individual
has no legitimate expectation that open fields will remain free from warrantless intrusion by government officers.”).
Therefore, even if Defendant Romero had conducted a warrantless search of Plaintiff’s privately owned open lot, such
would not have violated the Fourth Amendment because of the “open fields” doctrine. See Jardines, 569 U.S. at 6;
Oliver, 466 U.S. at 181.


                                                            8
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 9 of 14




committing an offense.” Id. (quoting Romero v. Fay, 45 F.3d 1472, 1476 (10th Cir. 1995)). Thus,

the Fourth Amendment protection against unreasonable seizures includes false arrests—

warrantless arrests unsupported by probable cause. See id.

       Romero has failed to show that the false arrest claim against him must be dismissed for

failure to state a claim. There are two elements of a claim for false arrest based on a warrantless

arrest, (1) an arrest, and (2) no probable cause at the time of the arrest. See Keylon, 535 F.3d

at 1216. Here, Plaintiff has adequately alleged both elements. See [Doc. 62] at 4–5, ¶¶ 27–28. To

be sure, lack of probable cause is a legal conclusion that the Court need not accept as true. See

Twombly, 550 U.S. at 555. However, Plaintiff has sufficiently alleged facts that support the legal

conclusion. Plaintiff alleges that after Romero “had finished citing the motorist,” Plaintiff calmly

approached him and “asked him to leave [Plaintiff’s] private property and not to pull people over

into his lot again as it was bad for business.” [Doc. 62] at 2, ¶ 8. Immediately thereafter, Romero

“became enraged,” arrested him without explanation, and never charged him with any crime. Id.

at ¶¶ 9–10. Thus, Plaintiff has alleged sufficient facts to support the legal conclusion that there was

no probable cause for his arrest. See Keylon, 535 F.3d at 1216; Forest Guardians, 478 F.3d

at 1160.

       In response, Romero argues that there was probable cause to arrest Plaintiff for “interfering

with a traffic investigation” or “obstructing his traffic investigation.” [Doc. 63] at 12, 13. Yet,

Romero’s arguments are not supported by the facts alleged in the Amended Complaint. The facts

alleged in the Amended Complaint do not show that Plaintiff interfered with or obstructed a traffic




                                                  9
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 10 of 14




investigation.9 The Amended Complaint alleges that Plaintiff approached Romero after he had

finished citing the motorist. [Doc. 62] at 2, ¶ 8. Read in the light most favorable to Plaintiff, see

United States ex rel. Reed, 923 F.3d at 764, this allegation suggests that Romero’s investigation

was complete. Thus, Defendant has failed to show that the facts alleged by Plaintiff in his Amended

Complaint would have put “a man of reasonable caution” on notice that Plaintiff was committing

a crime. See Cortez, 478 F.3d at 1116. The facts, as pleaded in the Amended Complaint and viewed

in the light most favorable to Plaintiff, tend to show that Romero arrested Plaintiff without probable

cause, which makes Plaintiff’s claim for false arrest plausible. See Keylon, 535 F.3d at 1216.

Typically, nothing more is needed to survive a Rule 12(b)(6) motion to dismiss. See Forest

Guardians, 478 F.3d at 1160.

                  3. Qualified Immunity

         Defendant Romero also raises the defense of qualified immunity. [Doc. 63] at 8–13. The

doctrine of qualified immunity shields public employees from both liability and “from the burdens

of litigation” arising from their exercise of discretion. Allstate Sweeping, LLC v. Black, 706 F.3d

1261, 1266 (10th Cir. 2013) (citing Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)). When the

defense is raised in a Rule 12(b)(6) motion to dismiss, the question before the court is whether

Plaintiff “plead[ed] factual matter that, if taken as true, states a claim that [Romero] deprived him

of his clearly established constitutional rights.” Iqbal, 556 U.S. at 666 (emphasis added). Often,


9
  If Defendant had provided a citation to a New Mexico statute delineating such a crime, or to any New Mexico court
case interpreting any statute to include such a crime, perhaps the Court could see how Defendant’s arguments would
be supported by the factual allegations in the Amended Complaint. But Defendant has provided no such citation. The
Court conducted brief research into New Mexico criminal statutes that could relate to “interfering with a traffic
investigation.” Defendant may have intended to reference NMSA § 30-22-1 “Resisting, evading[,] or obstructing an
officer.” However, absent such specificity by Defendant, the Court has not conducted further research on how
§ 30-22-1 is interpreted by New Mexico courts, particularly in light of Plaintiff’s allegation that he did not approach
Defendant until after Defendant had concluded the traffic stop, [Doc. 62] at 2, ¶ 8.


                                                         10
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 11 of 14




courts describe this question as a two-prong analysis: whether the plaintiff pleaded facts showing

“(1) that the official violated a statutory or constitutional right, and (2) that the right was ‘clearly

established’ at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When deciding the second prong, courts are “not

to define clearly established law at a high level of generality,” id. at 742, but “should define the

clearly established right at issue on the basis of the specific context of the case,” Tolan v. Cotton,

572 U.S. 650, 657 (2014) (quotations and citation omitted).

         “When a warrantless arrest is the subject of a § 1983 action, the defendant arresting officer

is ‘entitled to immunity if a reasonable officer could have believed that probable cause existed to

arrest’ the plaintiff.” Romero, 45 F.3d at 1476 (10th Cir. 1995) (quoting Hunter v. Bryant, 502

U.S. 224, 228 (1991)). In other words, although it is clearly established, as a general matter, that a

warrantless arrest without probable cause is unconstitutional, if a reasonable officer could have

been reasonably mistaken about the existence of probable cause, he is entitled to qualified

immunity. Anderson v. Creighton, 483 U.S. 637, 640 (1987). The objective question is “whether

a reasonable officer could have believed” Romero’s arrest of Plaintiff was “lawful, in light of

clearly established law and the information [Romero] possessed” at the time he made the arrest.

Id. at 641.

         In claiming qualified immunity, Romero argues that he had probable cause, or at least that

he was reasonable in mistakenly believing he had probable cause, to arrest Plaintiff for “interfering

with a traffic investigation” or “obstructing a traffic investigation.”10 [Doc. 63] at 12, 13. To


10
  See infra footnote 9. Moreover, assuming that Defendant intended to cite NMSA § 30-22-1, then it appears to the
Court that Keylon would be particularly instructive in illustrating what law was clearly established at the time
Defendant Romero arrested Plaintiff. See 535 F.3d at 1217 (“Because [the plaintiff] did not physically resist the
investigation prior to her arrest and did not engage in any speech likely ‘to incite an immediate breach of the peace,’


                                                         11
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 12 of 14




support his argument, Romero states that “Plaintiff . . . approached Officer Romero while Officer

Romero was conducting a traffic stop on an unrelated third party.” [Doc. 63] at 12 (emphasis

added) (citing [Doc. 62] at ¶¶ 8, 25). But those facts are not supported by the Amended Complaint.

In fact, they are directly contrary to the facts alleged in the Amended Complaint. Plaintiff alleges

that he did not approach Romero until after he had finished citing the motorist, see [Doc. 62] at 2,

¶ 8, and this Court must accept that fact as true at this stage, see Iqbal, 556 U.S. at 678. When

accepted as true and read in the light most favorable to Plaintiff, see United States ex rel. Reed,

923 F.3d at 764, this factual allegation suggests that Romero’s investigation had concluded.

         Romero also argues that Plaintiff “simply fails to assert any sort of link between the factual

allegations and the assertion that there was no probable cause for the arrest.” [Doc. 71] at 5. It

would seem to the Court that that is precisely how one pleads facts to support a lack of probable

cause; these events happened and based on those facts there was no probable cause. What else

could Plaintiff allege at the pleading stage? According to the Amended Complaint, the arrest

occurred after the traffic stop was completed. Id. Plaintiff need not delineate a list of crimes that

he was not committing, or did not reasonably look to be committing, in order to get past the defense

of qualified immunity at the pleading stage. Such is not the Iqbal standard. See 556 U.S. at 666.

The facts as alleged are sufficient to state a claim that no reasonable officer could have reasonably

believed that he had probable cause to arrest Plaintiff. Additional facts could come to light in the

course of discovery that would change the analysis. But on this Motion to Dismiss, the Court must

accept as true the factual allegations in the Amended Complaint, without adding to them, and read


[the defendant officer] did not have probable cause to believe she had violated § 30-22-1.”) (citation omitted). In this
case, based on the factual allegations, Plaintiff did not physically resist Romero’s investigation and did not engage in
any abusive speech; therefore, Romero should have been on notice that he did not have probable cause to arrest
Plaintiff for violating § 30-22-1.


                                                          12
      Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 13 of 14




them in the light most favorable to the nonmoving party.11 See id.; United States ex rel. Reed, 923

F.3d at 764. Accordingly, Defendant Romero has failed to show that Plaintiff did not “plead

[sufficient] factual matter that, if taken as true, states a claim that [Defendant Romero] deprived

him of his clearly established constitutional rights.” See Iqbal, 556 U.S. at 666.

                                                   Conclusion

         The Court will grant Defendants’ Motion to Dismiss Count V in part. The Court finds that

Count V of the Amended Complaint fails to state a claim against the State of New Mexico, the

New Mexico State Police, and Officer Romero in his official capacity. Count V will be dismissed

with prejudice as against those entities. Furthermore, the claims in Count V against

Officer Romero in his individual capacity for trespass (“unwarranted intrusion”) and malicious

prosecution will be dismissed with prejudice for failure to state a claim. However, the Court will

deny the Motion as it pertains to Plaintiff’s claim for false arrest against Officer Romero in his

individual capacity.

         Accordingly, after the entry of this Memorandum Opinion and Order, the claims that

remain are: the state-law claims in Counts I–IV against all Defendants and the federal

constitutional claim for false arrest in Count V against Officer Romero in his individual capacity.



11
   As “cases on point with similar factual bases,” Defendant urges the Court to rely on Holdridge v. Blank, 255 F.
Supp. 3d 1088 (D. Colo. 2017) and Martin v. City of Okla. City, 180 F. Supp. 3d 978 (W.D. Okla. 2016). [Doc. 63]
at 11. However, the facts in Holdridge, viewed in the light most favorable to the plaintiff on the defendants’ motion
for summary judgment, showed that the plaintiff approached the defendant officer in an agitated manner, while the
officer was conducting an investigatory stop of another person. 255 F. Supp. 3d at 1090. Before the defendant arrested
the plaintiff, he twice ordered the plaintiff to stop approaching him. Id. at 1090–91. Similarly, the facts in Martin,
viewed in the light most favorable to the plaintiff on the defendants’ motion for summary judgment, showed that the
plaintiff approached the defendant officers while they were actively struggling to arrest another person. 180 F. Supp.
3d at 984–85. Before the defendant officers arrested the plaintiff, at least two of them ordered the plaintiff to back
away. Id. Thus, neither Holdridge nor Martin is “on point.” In this case, the facts as alleged state that
Defendant Romero was not in the middle of his traffic investigation and arrested Plaintiff immediately after Plaintiff
calmly approached him and asked him to leave, without any warning. [Doc. 62] at 2.


                                                         13
     Case 2:19-cv-00778-SMV-KRS Document 73 Filed 04/27/21 Page 14 of 14




       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss Count V [Doc. 63]

is GRANTED in part as to the state-entity Defendants. Count V, against the State of New Mexico,

the New Mexico State Police, and Officer Romero in his official capacity, is dismissed with

prejudice. No claim in Count V remains against Defendants the State of New Mexico, the

New Mexico State Police, and Officer Romero in his official capacity.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Count V [Doc. 63] is

GRANTED in part as to Defendant Romero in his individual capacity. Plaintiff’s claims in

Count V for trespass (“unwarranted intrusion”) and malicious prosecution, against Officer Romero

in his individual capacity, are dismissed with prejudice.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Count V [Doc. 63] is

DENIED in part as to Defendant Romero in his individual capacity. Plaintiff’s claim in Count V

for false arrest, against Officer Romero in his individual capacity, remains. Accordingly, the only

claim in Count V that remains is the claim for false arrest against Officer Romero in his individual

capacity.

       IT IS FURTHER ORDERED that Defendants answer Plaintiff’s Amended Complaint

[Doc. 62], as to the claims that remain, no later than May 11, 2021. See Fed. R. Civ. P. 12(a)(4)(A).

       IT IS SO ORDERED.


                                                      _____________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
                                                      Presiding by Consent




                                                 14
